Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS WITHDRAWN
All of the previous 102 and 103 rejections have been withdrawn.

REJECTIONS REPEATED
There are no rejections repeated.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2015/200743).
Wang discloses a multilayer polyolefin film comprising at least 3 layers (page 1, lines 15-24, page 6, line 19 through page 7, line 4, page 52, lines 4-10), the multilayer polyolefin film comprising:  a first surface layer comprising:  a first composition comprising at least one ethylene based polymer, wherein the first composition comprises a Molecular Weighted Comonomer Distribution Index (MWCDI) value greater than 0.9, and a melt index ratio (I10/I2) that meets the following equation:  I10/I2 ≥ 7.0 - 1.2 x log (I2) (page 1, lines 15-24, page 6, line 19 through page 7, line 4, page 52, lines 4-10); and a second composition comprising an ethylene based polymer having a density from 0.890 to 0.925 g/cc and a melt index (12) from 0.2 to 2.0 g/10 min (page 6, lines 4-7); and a first intermediate layer comprising the first composition (page 6, line 19 through page 7, line 4).
Wang discloses wherein the second composition comprises linear low density polyethylene (LLDPE) (page 5, lines 26 – 30), wherein the first surface layer comprises anti-block agents, slip agents, or both (page 16, lines 12-20), wherein the first surface layer comprises from 30 to 90 wt% of the first composition, and from 10 to 70 wt% of the second composition (page 5, lines 20-25), wherein the first composition has a density from 0.910 to 0.926 g/cc (page 7, lines 7-11).
Wang discloses wherein the first intermediate layer comprises HDPE (page 5, line 26 through page 6, line 2, page 6, line 19 through page 7, line 4), wherein the first intermediate layer further comprises from 40 to 80 wt% of the first composition, and from 20 to 60 wt% of the HDPE (page 5, line 26 through page 6, line 2, page 6, line 19 through page 7, line 4) and wherein wherein the second composition comprises a polyolefin plastomer (page 5, lines 26 – 30).
Wang does not specifically disclose the density and melt index for the HDPE or the density for the polyolefin plastomer.  However, it has been found that discovering the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided the recited densities for the HDPE or the polyolefin plastomer as well as the recited melt index for the HDPE in order to improve the mechanical properties of the film.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 7/5/22 have been carefully considered but are not persuasive.
	Applicant has argued that Wang does not disclose the density or the melt index for the HDPE now recited in claim 1.  However, the density and melt index are obvious as discussed in the 103 rejection above.
	Applicant has claimed unexpected results.  However, claims of unexpected results should be in declarative form.  Furthermore, applicant’s claims of unexpected results are not commensurate in scope with the claims.  Applicant argues that Tables 6 and 7 of the instant specification show that the instant multilayer film has improved toughness and stiffness.  However, the film of Tables 6 and 7 are made of ethylene-octene copolymer from a dual reactor process using 2 different catalysts and has a layer order of D/C/B/B/B/B/A, none of which are recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
July 13, 2022